MEMORANDUM **
Baolan Liu, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s (“IJ”) denial of his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review adverse credibility determinations for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility determination because Liu’s testimony that the police shocked him with an electric baton was inconsistent with his declaration and this discrepancy goes to the heart of Liu’s- asylum claim. See id. at 1043 (noting that one material inconsistency can be sufficient to support an adverse credibility finding). Accordingly, Liu has failed to show eligibility for asylum or withholding of removal. See *735Far ah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Liu’s CAT claim fails because it is based on the same testimony that the IJ concluded was incredible. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.